Explanations of vote
On behalf of the Socialist group I very much welcome this amendment to our Rules of Procedure, which will enable Parliament to deal much more efficiently and speedily with proposals to simplify European legislation, either through codification of existing legislation, without changes of substance, or else through recasting proposals where changes of substance are combined with the simplification of existing legislation.
More and more, European legislative proposals that we consider in this Parliament are about amending or updating existing European legislation rather than bringing forth new legislation on new subjects. Yet few things contribute more to the opaqueness and complexity of European legislation than the habit of having sets of directives amending previous directives, without the texts as a whole ever being consolidated into a single document. The Commission must speed up its program to codify existing Community legislation, not simply as an exercise in reducing the number of pages of the acquis communitaire, but to provide greater transparency and ease of access to all. In amending its Rules of Procedure today, Parliament is giving a powerful signal that it is ready to assist in this process and to do so with due speed and diligence.
in writing. (PT) If anyone were in any doubt as to the objectives of these recommendations, one would only have to take a close look at the information provided on them by Parliament: recognition 'for the first time' of the public authorities' free choice of the operators of so-called road and rail passenger transport 'public services', be they public or private. In other words, this is tantamount to 'the award of public service contracts' in the framework of competition; that is, the undermining of the concept of public services provided by the public authorities, whereby the rights of the workers and of the users of affordable high-quality public services are not affected.
Although it does contain some valuable points - such as the relevant authorities having the option to provide the services themselves, or directly to award the contract to an entity over which they have control - the adopted recommendation forms part of the policies of liberalisation and of promoting privatisations and monopolies at the expense of public funding on the basis of the forces of each country coming together.
We are very disappointed at the rejection of the proposals we tabled aimed at safeguarding workers' rights in the sector, such as the inclusion in contracts of provisions on the protection of jobs in the event of a change of operator.
I supported these amendments to bring in new rules on public passenger transport services by rail and by road, which seek to rebalance the award of contracts for these services between the public and private sectors. I particularly support the move to repeal old EU legislation and replace existing national rules on competition in the public transport sector with standard Europe-wide rules.
The Commission proposal dating back to 2000, in which a duty to issue calls for tender was due to apply to the whole public transport sector, fitted into the political context of that time, when the prevalent idea was that the government should withdraw from many tasks, that taxes could be lowered as a result and that the market would be able to organise everything in an adequate manner. This formed part of the agreements which were concluded a few months before this proposal at the summit of Heads of Government in Lisbon, in the expectation that more market and more profit would also yield greater economic growth and even better and cheaper amenities for the public. This neo-liberal ideology has since been disproved in practice. The Lisbon Strategy has not come up to expectation. The market is not offering any answers, and certainly none as far as public transport, and other amenities that are both necessary and loss-making, are concerned. It would lead to the disappearance of integrated networks, with only the busiest lines surviving. Over the past seven years, we have had more experience of privatisation and tendering, and the disappointments experienced in that context have contributed to the growth of opposing forces. It was partly thanks to this that my objective as rapporteur, namely retaining municipal transport companies and freedom of choice, could be achieved.
The report on public service requirements on which we voted today raises expectations of a positive conclusion at second reading of an issue that has taken decades to resolve. The legal uncertainty of the current situation has only fomented disputes and served to hamper the development of the passenger transport public service market.
We therefore hope that this text is concluded, ensuring transparent market access conditions without the artificial restrictions that only serve to protect the status quo, in which we are burdened by bureaucracy and in which obstacles are placed in the way of better and more efficient provision of passenger transport for the people.
The proposal for a regulation on public passenger transport services by rail and by road is yet another attack on grassroots income and on the rights of the public transport workers and passengers in general.
Following the liberalisation of maritime and coastal transport under the anti-grassroots EU law in Regulation (EEC) No 3577/92 and of passenger transport by air and rail, it is now the turn of local road and rail transport to be privatised, in order to increase the profits of big business.
Big business is extending its tentacles to the daily movements of workers on trams, the underground, suburban railways and buses, with high ticket prices and a package of state subsidies in private, monopoly transport companies, with particularly negative consequences on safety and standards for those who work in and use these means of transport, the grassroots family as a whole.
The consequences of the privatisation of public transport, as proven by the experience of towns where it is already applied and by experience with the liberalisation of coastal shipping and transport by air is particularly negative for isolated areas and the poor classes of society.
The workers are also fighting against the anti-grassroots policy of the European Union in the transport sector. We are fighting for a high standard of modern public transport, with cheap tickets, which will serve the needs of the working and grassroots classes, which is why we voted against this EU regulation.
I voted for the Council's common position on a proposal to deregulate pack sizes for pre-packed products. Once the legislation is implemented, it will be possible to sell many everyday consumer products in a wider range of sizes than at present. I believe that this is an advance for consumer interests.
Current European legislation on compulsory packaging materials is 30 years old and is no longer commensurate with current patterns of consumption. The new rules that we have approved here today in second and last reading - in complete agreement with the Council, for which I should like to give the rapporteur a huge compliment - are in keeping with the consumer demand for more diverse packaging formats. Obstacles to competition will be removed, and innovation encouraged, right across Europe. European manufacturers will be able to decide for themselves what packaging formats are best tailored to the requirements of their customers. As for the possibility raised in this report of the scope of the directive on the indication of price per measuring unit being extended to certain small businesses, I should like to say, by way of expressing a reservation, that I am all in favour of consumers being properly informed, and have nothing against demanding from large distribution chains that account for the lion's share of the market that they place the price per measuring unit on their products, but imposing this duty on SMEs or local shops as well would not be a good thing. I will therefore fight tooth and nail for this when Parliament, as it will shortly be doing, reviews current consumer legislation.
I supported these amendments to bring in new rules on the manufacturing standards of road vehicles. These will raise environmental and safety standards as well as making it easier for producers to sell their vehicles Europe-wide. In particular I am glad that the legislation will take more account of the needs of disabled car users.
Mr President, ladies and gentlemen, I believe that the Harbour report, on which we voted at second reading today, deserves this House's wholehearted support, for, today, the green light was given for a type approval which will apply to such vehicles as buses, coaches and lorries in addition to cars. Mutual recognition of approvals, and for a wide range of vehicles, indeed, is yet another important step towards completing the internal market. Furthermore, the introduction of this framework directive will also benefit safety, partly because this is likely to accelerate the entry into effect of a number of safety measures for buses and coaches.
The simplification that this framework directive brings with it is a good thing for the consumer and the manufacturer, because it guarantees more internal market, increases safety and benefits the environment. All these reasons have persuaded me to give my full backing to the rapporteur.
in writing. (PL) I am voting in favour of the report on the proposal for a directive of the European Parliament and of the Council on the retrofitting of mirrors to heavy goods vehicles registered in the Community
Mr Paolo Costa rightly stressed that the retrofitting of mirrors on every heavy goods vehicle registered after 2000 in order to eliminate the blind spot in the driver's vision would save the lives of more than a thousand people by 2020. Without this compulsory legislation and in accordance with the 2003 directive recommending the retrofitting of lorries from 2007 onwards, vehicles without wide-angle mirrors would only be taken off the road in 2023. This would significantly delay the work that needs to be done.
The method of financing the additional mirrors was also aptly described. The cost of retrofitting each vehicle should not exceed 100-150 euros, which is equivalent to one tank of petrol.
I also agree with the proposal to investigate whether other vehicles, such as vans or other delivery vehicles, should also be fitted with these mirrors.
(CS) I welcome the fact that the majority of MEPs have distanced themselves from the parts of the resolution on the EU-Russia summit in which the Left attempted to manipulate the European public into believing that the installation of the US anti-rocket umbrella in Poland and the Czech Republic has paved the way for a new arms race. This is a false argument on the part of the Left for two reasons: firstly, because this concerns the completion of a defence system that is meant to deter attacks from the east, from those regimes that threaten peace, and secondly, in relation to the arms race, Russia has increased military spending dramatically since Putin came to power, both in absolute terms and in terms of GDP, where the figure of 4% is still 30% more than the EU countries spend on defence. The resulting resolution is a forthright political message to take to the impending summit with Russia, stating that we do not accept that country's aggressive policies towards Chechnya, Estonia, Poland and other countries.
(PL) Mr President, the debate we held in Parliament before the EU-Russia summit was an example of our consensus and unity. It was stressed that the Union would defend the interests of every Member State in terms of its relations with Russia. Estonia was most frequently used as an example and mention was also made of the Russian embargo on Polish meat products. However, no mention was made of the fact that certain Member States are dealing with Russia on a unilateral basis, behind the backs of the other Member States of the European Union and contrary to the Union's interests. Instead, much criticism was levelled at Russia as a whole, with no attempt to distinguish the role played by those in power, who impose this policy, and the position of the average Russian citizen, who is subject to media manipulation. It is in the interests of Europe, Russia and the world to persuade Russian society to support values such as freedom, human rights, democracy and international cooperation on equal terms.
(IT) Mr President, ladies and gentlemen, the vote by the Northern League for the Independence of Padania on the motion for an EU-Russia resolution is partly motivated by the desire to express a strong protest against the extremely muted attitude taken by the European Union to the Estonian crisis. A Member State, a small young nation, whose people have, courageously and determinedly, achieved freedom from the prison of Soviet communism, has been subjected to considerable threats by the former Soviet occupiers as a result of a domestic political decision.
Europe has in the main been content to stand by, merely stammering a vague protest about the incidents around the Estonian embassy in Moscow. We ought to replace or, at any rate, to add to the words of empty rhetoric with which the 50th anniversary of the Treaty of Rome was celebrated with a few far firmer and more courageous words in defence of that Member State, whose freedom has been threatened.
in writing. (SV) As is well known, the June List believes that neither the EU nor its institutions should conduct foreign policy. A repeated pattern in the European Parliament is one whereby relations with a third country begin at the level of trade policy. That is something of which we approve. The trouble begins when further policy areas, such as foreign relations, aid and fisheries, are added. The EU should devote itself strictly to trade issues and cross-border environmental issues.
In itself, Amendment 9 from the Group of the Greens/European Free Alliance is commendable. It should not, however, be dealt with by the European Parliament, because it relates to a foreign policy issue. At the UN's request, Mr Ahtisaari has put together a plan for Kosovo. However, it is not the task of this House to give its opinion either on the plan or on what action Russia should take.
With regard to the problems in Russia, for example the lack of respect for human rights and for the principle of the rule of law, the increase in trade is a good thing. When it comes to straightforward foreign policy issues, it is the national parliaments and governments, together with the UN, that should head up the work, however.
I voted for this resolution which recognises the importance of Russia for Europe, especially in energy relations, but also highlights the need for democratic values and human rights. In particular I support the call for Russia to 'fully respect its obligations under the Vienna Convention on Diplomatic Relations', guaranteeing the protection of embassies and diplomats.
Russia is an important economic and trade partner for the European Union, which ought to develop increasingly close relations with that country, partly with a view to facilitating the process of democratisation and of respect for civil and human rights.
We cannot, however, conceal our concern in connection with what has been happening in recent days in relations between Russia and the Baltic States, and Estonia in particular. It should be stressed that it has now become a habit on the part of the Russian authorities to use economic and trade pressures against neighbouring countries with a view to obtaining geopolitical dominance in the region.
The EU must be united and unified in defending Estonia and, more generally, any of its Member States against commercial pressures and threats from any non-EU country.
The tension between Russia and Estonia requires a resolution. It is deeply concerning how quickly this difficulty over a local Estonian decision could escalate to energy supplies being cut off by Russia. Our dependence on Russia for our energy needs continue to worry those who have an interest in security of supply. 60% of Russia's oil exports go to the EU, which amounts to 25% of our oil consumption. In addition, 50% of natural gas exports from Russia accounts for 25% of the EU's total natural gas consumption. I hope that on 18 May when the EU-Russia summit will take place, these issues will be highlighted and addressed.
(NL) Mr President, I have voted against the Rocard report, a document that proves once again that the European Union lacks the willingness to face the reality of the Arab world. Whether we like it or not, the fact is that in the Arab world, there is not the slightest bit of interest in political reforms, and even less so in the cultural or intercultural dialogue that is so glorified over here.
The Rocard report should have been one great indictment of the dreadful state of the rule of law, the free expression of opinion and the freedom of religion in the Arab countries. Instead, this House and this report have taken the so-called cultural definition of human rights to a new level.
Moreover, the fact that the European mandarins could not care less about the situation of religious minorities in Islamic countries is something we also recognise, on repeated occasions, in the European Union's attitude towards Turkey. Despite the hate campaigns against Christians waged by Turkish imams and those paid by the Turkish state, with all the fatal consequences that this entails, the accession process is quietly being kept on track. It is this spineless appeasement policy against the aggressive effects of Islam that my party will continue to fight.
(IT) Mr President, ladies and gentlemen, during the debate and the vote, we witnessed a conflict over an amendment that we tabled, which we are very pleased was adopted. The report makes it clear that we are seeking a commitment to religious freedom, or to the right of individuals and communities freely to profess their beliefs and to practise their faith, and the amendment stipulated 'also guaranteeing the independence and separation of institutions and political power from the religious authorities'.
I was in agreement with the oral amendment by Mrs de Keyser making it clear that this holds good for all democracies. I regret the fact that there was an objection to the vote, but I do not believe that this changes the nature of the amendment. In fact, when we talk about the Arab world we are not just talking about Arab States, Arab nations or mere institutions, but about peoples and, as a result, about Arab citizens living in the European Union. When we talk about the separation of institutions and political power from religious authorities, we are also talking about ourselves, because the problem obviously exists, in a very specific form and nature, not only in Mecca but also in Rome. If we tackle the issue of secularity in those countries, it also means tackling it in our own countries.
I would like to conclude by expressing my satisfaction also concerning the adoption of the oral amendment on the 'democratic Palestinian State', because, otherwise, the national State is at risk of not being a frontier of freedom, as we wish it to be.
in writing. - (FR) The report by Mr Rocard on reforms in the Arab world has just been adopted by a large majority, and I should like to congratulate the rapporteur on the quality and balanced approach of his work.
This report proposes an innovative EU strategy in relation to the Arab world, based on a balanced partnership, with the aim of encouraging fundamental reforms that will involve changes in the law and the crucial involvement of civil society.
The report also has the virtue of pointing out the accommodating approach from which some regimes in this region of the world have benefited. At the same time, it acknowledges the efforts to establish dialogue via the regional integration mechanisms, such as the Barcelona process.
Finally, the report places particular emphasis on the need for these States to insist upon the values of tolerance, respect for human rights and democratic principles if they are to guarantee their stability and prosperity. It also highlights the close link that exists between the rise in extremist movements in the political landscape and the economic and social reality prevailing in these States.
Being in favour of this new realistic and balanced approach, I supported the adoption of this report during the final vote in plenary.
in writing. (SV) The European Parliament has today adopted a position on what the EU should do to bring about reforms in the Arab world. We are strongly opposed to this because this type of issue needs to be resolved through the UN.
Amendment 20 by the Group of the Alliance of Liberals and Democrats for Europe proposes that the EU should not support 'fundamentalist and extremist nationalist' movements. That is obvious, but the EU should not engage in foreign policy at all by supporting movements in other parts of the world. We have therefore voted against the amendment.
In Amendment 21, the ALDE Group wants, furthermore, to get the Arab countries to guarantee 'the independence and separation of institutions and political power from the religious authorities'. As an institution, the EU must definitely not have views on another country's system.
Because we do not consider that this is an issue for the EU, we have voted against the report as a whole in today's vote.
I agree with the general thrust of the Rapporteur's stance on this issue. It is imperative that peace is brought to the Middle East, and the European Union is well placed to influence that process.
On this issue and this report I feel entitled to emphasise an idea that I have put forward on several occasions.
With the aim of promoting peace, prosperity, democracy and human rights in our neighbouring countries, on account of both the EU's direct interests and universal values, I advocate a European project that is based on partnership with our Mediterranean neighbours, a partnership that ideally would create, in the medium term, an area of free movement in the Mediterranean as close as possible to the EU model to which surrounding countries meeting the criteria of democracy, a market economy and respect for human rights - that is to say, the core of the Copenhagen criteria - can adhere. It would be a strongly enhanced partnership in return for reforms. It would also have the incidental and subsidiary virtue of being a solution that, if the conclusion were drawn that the accession process had hit insurmountable obstacles, might also involve Turkey, assuming that Morocco, Israel and Tunisia were interested.
To have prosperous and democratic neighbours, attracted by the prospect of benefits and with populations that would not need to emigrate at all costs, would be a constructive European project, albeit nothing new.
During the vote on the Rocard report on reforms in the Arab world, we had to express an opinion on Amendment 21, which calls on those Arab countries that have not yet done so to commit themselves more fully to religious freedom or to the right of individuals and communities freely to profess their beliefs and practise their faith, also guaranteeing the independence and separation of institutions and political power from the religious authorities.
An oral amendment was then tabled, the aim of which was to extend this fundamental rule to all democracies - something that I fully support. Members of the Group of the European People's Party (Christian Democrats) and European Democrats took a stand against this extension. I took the view that I fully supported the content of the original text of Amendment 21. I therefore decided to vote in favour of this amendment, and I am delighted that it should have been accepted by 382 votes, with 222 votes against and 33 abstentions.
I voted in favour of the Kaczmarek report on the Horn of Africa: EU political regional partnership for peace, security and development, because I feel it is vital to consolidate the EU's presence in a region that has been devastated by three major conflicts - in Sudan, Ethiopia/Eritrea and Somalia - and in which a significant proportion of the population, over 22%, lives below the poverty line.
The partnership for peace, security and development will only succeed if a regional strategic approach is adopted, one that seeks the involvement of existing regional organisations such as the African Union, the Intergovernmental Authority on Development, along with other international partners under the scope of the UN.
Furthermore, the international community needs to support the region to increase its chances of adapting to the serious repercussions of climate change. After all, whereas Africa is the continent that contributes least to greenhouse gas emissions, it is the continent that suffers most from global warming due to its underdevelopment and poverty.
We feel that the principles that should guide the approach to the complex situation in the Horn of Africa region should be strict compliance with international law and the United Nations Charter, peaceful conflict resolution and détente.
Any genuine solution to the problems facing the peoples and countries of the region should not form part of, nor promote, however indirectly, the imperialist agenda in the region. Imperialism of this kind reinforces the mechanisms of interventionism and militarism, as evidenced by the recent creation of a single US military command for Africa and the installation on the continent of new military bases.
Rather than interventionism, external interference in attempts at conflict resolution and the militarisation of the continent, and in particular this region, the time has come to promote diplomatic efforts - which are far from being exhausted, witness the recent peace agreement signed between Sudan and Chad - to resolve problems that lie at the root of the current serious situation, not least the unjust distribution of access to the rich natural resources in the region. Urgent humanitarian aid, genuine cooperation policies and development aid are also needed.
in writing. (PL) Mr President, I support Mr Kaczmarek's report on the European Union's strategy for Africa, which aims to create a regional political partnership with the European Union to foster peace, security and development in the Horn of Africa.
The rapporteur has accurately highlighted the need for solutions to stabilise the Horn of Africa, which has been torn apart by conflict. Five out of seven of the countries in this region are at war with their neighbours. The proposal, put forward by the rapporteur, to appoint an EU special representative to the Horn of Africa, is worthy of our support. The representative would coordinate European Union initiatives in this region.
Another worthy initiative is addressed to the Council and the Commission, calling on them to begin consultations with other partners involved in the region, with the aim of organising a joint conference on security in all the countries in the Horn of Africa.
Mr Filip Kaczmarek stresses that focusing and coordinating initiatives, as well as cooperation in this region, could help to solve problems such as illegal refugees, border security, food security and the environment, control of the arms trade, education and infrastructure, as well as initiating a political dialogue between the countries in the Horn of Africa.
We voted for the Kaczmarek report on the Horn of Africa, which adopted four of our amendments designed to place in context the tragedy of Somalia.
While the report as a whole expresses great hopes for a political partnership between the European Union and the Horn of Africa, we wanted to stress that it is necessary to convene a global conference that is focused not only on security, but also on peace and development, tackling these issues with all the countries in the Horn of Africa.
We wanted to emphasise the fact that women and children are the ones who suffer the most during conflicts because they are the most vulnerable groups in the population, and therefore we added to the text an important reference to the United Nations resolution on women in conflicts.
We also added the statement that, in order to eradicate poverty and to promote economic development, a resolute battle must also be waged against the dreadful practice of female genital mutilation.
Finally, we tabled amendments on the importance of the principle of self-determination of the Somali people and Somaliland, the only democratic entity in the country, riven by rivalry between clans and the infiltration attempt by the Islamic courts, whose only goal is to undermine the peace efforts in the country.
(LT) The EURATOM organisation, unlike the European Coal and Steel Community, does not foresee an end to its activities. Even if it has not implemented all of its planned tasks or has not undertaken all of its planned activities concerning atomic energy, these tasks have been successfully accomplished by working together with other international institutions concerned with atomic energy. The present situation in the EU and world energy markets and the effects of climatic change from using fossil fuel and organic fuel make the EURATOM organisation even more relevant. Fifteen EU Member States have atomic energy plants, and atomic energy production is increasing in other countries of the world. The alleged lack of safety of atomic energy is just a political issue, given the present safety control mechanisms. The EURATOM organisation has to remain independent, which can be achieved by giving it the additional legal basis it requires. I have voted against the convening of an Intergovernmental Conference, as it is likely to be unproductive. As the discussions on atomic energy have shown, there is no need to increase Parliament's powers just yet.
(DE) Mr President, I would like to say how very pleased I am with the decision this House has taken today, by which it has unmistakeably confirmed that there has been for the past 50 years a democratic deficit in the Euratom Treaty and, by a large majority, demanded the power of codecision in matters relating to it. It really is high time that the Member States were not left alone to handle safety issues, because safety and the protection of health are matters of concern to Europe as a whole, and that is why the delegation has decided to endorse these demands.
I have abstained on this report. While I do not want the closure of existing nuclear plants, I am not in favour of their massive expansion, with all the problems that poses for health and the environment. It may be that the emission of CO2 and other greenhouse gases is limited but the hazards posed by radioactive release were all too graphically demonstrated by Chernobyl and the nuclear disaster in the Urals so graphically described by Roy Medvedev. I also object to the undemocratic nature of Euratom decisions and the waste of resources in the boondoggle that is the ITER project. I supported its location in Japan rather than France as then the Japanese would have wasted their money rather than the EU wasting ours!
Nuclear energy is a special form of energy. It has military and strategic implications, is subject to serious constraints in terms of the environment and the security of facilities and populations and possesses a political, real and even 'emotional' dimension. On its own it cannot meet the energy challenges or the perceived challenges in terms of climate change that are currently facing the EU Member States, but it remains inescapable in many respects.
The Euratom Treaty now makes it possible to have some freedom of choice: those States that wish to can develop this sector and this technology, in which Europe is the leader. Those States that do not wish to cannot be forced to provide themselves with a nuclear sector. Furthermore, the Treaty permits the existence of a framework of cooperation for the various parties on subjects of common interest.
It is because this framework, as it operates today, seems satisfactory to us that we voted against this report. The report recommends, in fact, that Euratom be transformed into a specialised annex to the EEC Treaty, with institutional procedures that would deprive the Member States of their freedom of choice. Furthermore, this move would be under the influence of a Brussels-controlled energy policy, of which we deny not just the relevance, but also the legitimacy. Energy policy must be the responsibility of the Member States, and of them alone.
in writing. (PT) Nuclear energy has been referred to as one of the energy sources that produces least carbon. Nuclear fission, moreover, is viewed as one of the better ways of addressing 'climate change', with saving and efficiency relegated to secondary importance.
We feel, however, that energy saving, energy efficiency and renewable energy sources should be at the forefront of any energy policy. In this field we should be promoting and carrying out more public research with the aim of achieving genuinely alternative energy that responds to the people's needs and to the demands of a sustainable development policy for our society.
The increasing liberalisation of the energy sector promoted in the EU, pandering to the interests of the large multinationals, undermines people's right to secure energy at affordable prices. Given the importance of this sector to the development of any country, we argue that it should be kept in the public sector and are thus opposed to its privatisation.
In addition, we are concerned about the report's approach of promoting nuclear energy, given that the dangers associated with producing this form of energy - dangers, that is, to the environment and to the people, dangers to the safety of the plant itself and the reactors, and the dangers involved in the processing and transport of radioactive waste - are well known.
There are some salient ideas in the report. For example, it notes that 'nuclear energy currently provides the European Union with 32% of its electricity and that the Commission considered it (...) to be one of the main CO2-free sources of energy in Europe and the third-cheapest in Europe.' It then draws the conclusion that 'the EU, in line with the Euratom Treaty, should defend its industrial and technical leadership in the light of the vigorous revival by other actors of their nuclear activities (Russia, USA) and the emergence of new world actors on the nuclear stage (China and India) which will be the European Union's competitors in the medium term.'
I understand and acknowledge that this is an option with well-documented problems, one that arouses negative reactions, but I feel that nuclear energy should not be ruled out when it comes to the future of energy supply, due to the costs involved, the environmental impact and technological solutions involving the fewest risks.
In my opinion, it is in diversity and technological innovation that we must find the response to the current energy challenges and issues associated with them.
in writing. (SV) Because the European Union is also a union of values that should safeguard the human rights of every individual within it, we have chosen to vote in favour of the present report.
We believe that, in this way, we have struck a reasonable balance between indicating the ethical policy we think a Member State needs to pursue and respecting the Member States' sovereignty.
We believe, then, that Denmark has a duty to accept medical responsibility for those who, on the orders of the Danish state, performed work through which they may have been injured by radiation in connection with the Thule accident in 1968.
(MT) Thank you, Mr President. I wanted to talk about regional and housing policy. The Treaty does not give the European Union specific powers on housing. However, European Regional Development Fund regulations for 2007-2013 do provide for houses to be eligible for funds in certain cases. The pattern of votes was important for four reasons. The first is the social dimension, involving recognition of the problem, which exists in my own country, of a lack of decent housing at reasonable prices. Then there is the environmental aspect, which includes the strategic development of houses in cities rather than the kind of move that recently took place in Malta, with the extension of the development zones. The environmental dimension also includes energy security and reasonable water and electricity prices. This is also in contrast to what happens in Malta, where the prices are sky-high. The fourth dimension is integration, that is to say an integrated process aimed at improving the quality of life, in contrast to what is currently happening in Malta in the village of Marsaskala, where they are building a recycling plant. Thank you.
in writing. (SV) We voted in favour of the report on housing and regional policy. The report does well to highlight the role of housing policy in strengthening social and territorial cohesion. Housing policy is an important tool for the Member States to use in combating segregation, and the right to a place to live is fundamental.
We believe that housing policy is an important part of the Member States' welfare policies. In Sweden, the public housing sector is a socially motivated form of business activity, and Swedish legislation on rented housing is designed to provide social protection. The EU should regard the Member States' housing policies as integral to their welfare policies and so exempt such policies from competition rules governing state aid.
We believe too that the EU's definition of social housing should be broad enough also to include the Swedish model of housing for the benefit of everyone.
in writing. - (FR) The lack of decent affordable housing directly influences the lives of the citizens, restricting as it does their ability to integrate into society, as well as their choices in terms of education, training and professional development.
In my view, housing problems are not limited to construction- and land management-related issues proper. They are also greatly influenced by poor urban planning, which results in some neighbourhoods that are affected by environmental damage - air and water pollution, noise, waste, congestion, etc. - and by problems when it comes to public services, accessibility and security becoming less and less attractive and sinking into impoverishment.
Faced with problems of poor housing, it is local authorities that are more often than not on the front line. However, this power is still not sufficiently taken into account at European level. The local and European levels must therefore begin to cooperate in practice.
As a French member of the Socialist Group in the European Parliament, it is crucial to me that all Europeans have good access to social services, health care and training, as well as to trade and to public administration. It is their right.
in writing. British Conservatives have abstained on the final vote on the Andria report.
We support many of the aims of this report and, in particular, we approve the sharing of best practice in construction and technology of housing as a way to encourage energy efficiency.
However, we are insistent that housing and housing policy be subject to the principle of subsidiarity and that therefore such issues are, and must remain, an exclusive competence of the nation states.
We welcome the inclusion of our proposals, which highlight the importance of social housing and which attach priority to resolving the 'homeless' problem in the housing policies of the Member States.
Investment in social housing plays a crucial role in making housing available to many who would not otherwise have access to the property market, people who normally see their path to housing blocked.
Social housing is a way of combating property speculation, of ensuring the construction of social facilities and of promoting sustainable urban planning. In this context, support from the Structural Funds and regional policy could prove significant.
We therefore register our disappointment that our proposal to support housing cooperatives was not included. The model laid down in the report regrettably continues to be that of promoting public-private partnerships to the detriment of the cooperative sector.
That being said, the prioritisation of the 'homeless' issue in housing policy is vital in guaranteeing decent housing for all, and in combating effectively this growing form of social exclusion.
As regards the idea of establishing European level quality indicators defining the notion of 'adequate housing', we need to 'aim high'.
I take a positive view of the fact that the European Parliament is interested in this major issue of housing in the European Union. This is a first step, but one that is far from addressing the main issue: guaranteeing the right to housing to all those who live in the European Union.
This right needed to be confirmed in the Charter of Fundamental Rights which, today, makes it possible at least for the Member States to give aid to the very poor. This is a restrictive view of the right to housing - a right that ought to become universal and effective for all. What is more, the principle of having widespread competition in the single market has harmful effects on the completion of social housing, which is crucial in all of our countries.
I am particularly worried about the fact that the collection of the Livret A - a system that guarantees ongoing funding for low-cost housing - in France is being called into question. I therefore believe that this report calls for a new stage and that we need to go further in terms of ensuring that housing policies cater for specific circumstances.
This report addresses the key question of housing. While the EU's competencies in this sphere are not extensive, it should intervene wherever possible, such as through the ERDF, to ensure that decent housing is provided.
in writing. (SV) We in the European Parliament have today voted on a report describing the need for decent housing to be available to everyone in return for reasonable rents. For me as a Liberal, it is of course very important that people should have a roof over their heads, but this is an issue that should be dealt with locally or regionally rather than at EU level. That is why I abstained from voting today.
If we want to make the quality of life in Europe really sustainable, (social) housing is an important lever in this. The Andria report on housing policy and regional policy is right to set the subject against the backdrop of the European Social Model, of energy policy, employment, urban development and the internal market. All these areas overlap, albeit with the friction that this inevitably entails. After all, poor housing and poverty go hand in hand, and poverty is still on the increase. The housing market has been undergoing major changes in recent years, due to supply and demand, but also due to social and demographic changes in our society. The lack of social housing is massive, even though accommodation is not only a fundamental right but also a fundamental aspect of regional development, both urban and rural.
The report makes explicit reference to the social component of housing, the energy poverty that often goes hand in hand with it, and employment that can generate sound, environmentally-friendly houses. It also deals with the need for an integrated approach and support of local governments in more depth. Although housing is, and will always be, a national issue, the pre-conditions could be guaranteed at European level. This is what this report is aiming at and that is why it receives my full support.
The Andria report is important to place the subject of housing on the European political agenda. With more and more people finding themselves excluded from the housing market, we must do all that we can to find solutions to the housing shortage. That is why learning from each other across the 27 Member States, sharing best practice and finding common solutions can help us tackle the growing problem.
The issue of regional policy is one which affects directly the Maltese archipelago. I am of the belief that a whole country and not part of it may be eligible for the status of a region when special circumstances so dictate. This should preclude that in addition, within that country, certain remote or isolated areas are given additional considerations.
Defining a concept as vague as innovation, and describing the contribution made by innovation to economic development, is no easy task.
This report, in keeping with many Commission and Council documents, presents innovation as a cure for all ills and a new model for growth, confusing innovation with technological development.
Although the report contains some proposals with which we agree, it neither distances itself from, nor criticises, the neoliberal 'Lisbon' strategy, with a view to commercialising knowledge, research and education. Far from it in fact; it advocates (Community) patents, the concentration of research into so-called 'centres of excellence', private-public partnerships and the unholy alliances of companies with research centres and public universities. It refers to the 'Seventh Framework Programme' but fails to criticise the programme's priorities and the cuts it underwent in the current financial framework. It hints that regional and local public transport should be privatised, and emphasises yet again the objective of using the Structural Funds to finance the 'Lisbon Strategy'.
We were therefore unable to vote in favour of this report.
Lastly, on the basis of proposals that we have previously put forward, I should like to mention the need to guarantee broadband Internet access for the outermost regions, which appears in the report, albeit in watered-down form.
This report combines two key areas for EU action: regional policy and innovative capacity. I support the approach of the rapporteur.
Innovation and future regional policy is vitally important to making the EU the most dynamic knowledge-based economy by 2010. The point the rapporteur made, quoting Professor Hunt, the Nobel Prize Winner, that of the 20 top universities only three are from the EU and those three are located in the UK illustrates the need for a more strategic approach to funding research in Europe's universities. If we want innovation we need investment in Europe's higher education institutions.
in writing. (PL) I am voting in favour of the report on the contribution of the future regional policy to the innovative capacity of the European Union.
Regional policy should, within the framework of the European Union's innovative capacity, combine the cohesion of the Community with the need for pro-innovation measures. However, without specific solutions, innovation in general, and the ambitious challenges of the Lisbon Strategy in particular, will only exist on paper. Good examples of this are the results produced by individual countries in terms of their implementation of the Lisbon Strategy. It should be noted that, today, the USA is not the EU's only economic rival, and that countries such as China, India and others are also taking their place on the starting block.
The effects of introducing the principle of innovation will only be visible after many years, and many of us may no longer be here in this House. Other decision-makers will reap the benefits of what may be a successful policy, which is why decisions made in this field should be far-sighted. This is something that citizens expect of us.
in writing. - (FR) At a time when labour law is the subject of debate in the European Parliament, and 13 years after the adoption of the Directive on European Works Councils, the adoption of this resolution constitutes an essential precondition.
As a French member of the Socialist Group in the European Parliament, there is an urgent need, in my view, to put an end to the inconsistencies and contradictions between the various European texts relating to information and consultation of workers, in order to prevent abuses by dishonest companies.
If employees are no longer to be held hostage by rampant restructuring projects, they must be allowed genuinely to make their presence felt in the decision-making process within the management boards of companies. Companies must be made to act responsibly and to apply the existing directives, or be punished.
There are directives in existence on the worker's right to information and consultation and on the European Works Councils, which provide for some information to be provided to workers, specifically as regards the development of companies' economic and social aspects and decisions leading to substantial change in terms of the organisation of work or work contracts. The harsh reality, however, is that these directives are either simply not complied with or, when they are, they often fail to guarantee workers' rights - for example to employment - in the never-ending processes of relocations, restructuring, mergers and closures of companies, which have serious economic and social consequences.
We have long advocated the need to ensure that workers are kept fully informed and that workers' organisations are involved in the important decisions at such times. This would improve the right to information and offer genuine participation in decision-making, including the right to veto, the possibility of annulling decisions to close companies and the right to halt redundancies.
Also needed are measures such as making Community aid conditional on investment and on companies complying with contractual conditions that guarantee stable, lasting employment and sustainable economic development. It is also essential that we reject 'flexicurity' and liberalisations.
The need for action on better information and consultation for workers is urgently required. There is a need to review and to modernise current legislation as well as ensuring that Member States are properly implementing current information and consultation rules. The additional point reminding the Commission of the need for a coherent industrial policy and of the role social partners have to play should be noted.
Today, a large majority in this House approved a resolution that pleads in favour of new legislation in the area of information and consultation of employees. Unfortunately, the current directive has not even been transposed in my country. The Belgian Government has, for a long time, failed to do this and this has, in fact, recently earned it the condemnation of the European Court of Justice. When the Commission tabled this proposal in 1999, it soon transpired that the issue was a politically sensitive one. Despite this, it boils down to the simple requirement that all employees be, by means of suitable representation and an appropriate institution, informed and consulted about their company's activities. This is in the interest of both employees and businesses themselves. The instruments that are used to bring about this economic democracy and involvement can, of course, vary according to the size of business. It goes without saying that an SME should not be treated in the same way as a multi-national. The detail of the way in which the dialogue between employers and employees should be conducted, is, moreover, a matter for the social partners to decide on, and the resolution on which we voted today does, in fact, give them considerable responsibility in that regard. I set great store by this.